Citation Nr: 0721628	
Decision Date: 07/18/07    Archive Date: 08/02/07

DOCKET NO.  98-07 133A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for eye disability.

4.  Entitlement to a total rating based on individual 
unemployability (TDIU).

5.  Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for disability of the feet due to surgical 
treatment in November 1991.

(The issues of entitlement to increased ratings for the 
veteran's service-connected dysthymia and gastritis are 
addressed in a separate Board decision.)


REPRESENTATION

Appellant represented by:	Antonio E. Bendezu, Attorney 
at Law


ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1978 to April 
1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  These 
issues were previously remanded by the Board in a September 
2004 decision.  Additional pertinent evidence was submitted 
to the Board by the veteran in December 2005 and February 
2007.  The veteran waived RO consideration of this evidence 
in a May 2007 statement.  


FINDINGS OF FACT

1.  Hearing loss was not manifested during the veteran's 
active duty service or for many years thereafter, nor is any 
current hearing loss otherwise related to such service.

2.  Tinnitus was not manifested during the veteran's active 
duty service, nor is tinnitus otherwise related to such 
service. 

3.  Eye disability was not manifested during the veteran's 
active duty service, nor is any eye disability related to the 
veteran's service-connected headaches. 

4.  The veteran's service-connected disabilities do not 
render him unable to secure and follow a substantially 
gainful occupation.

5.  The November 1991 surgical procedure to the feet was not 
productive of any additional disability to the veteran caused 
by VA treatment. 


CONCLUSIONS OF LAW

1.  Hearing loss was not incurred in or aggravated by the 
veteran's active duty service, nor may it be presumed to have 
incurred in or aggravated by such service.  38 U.S.C.A. §§ 
1101, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.385 (2006).

2.  Tinnitus was not incurred in or aggravated by the 
veteran's active duty service.  38 U.S.C.A. §§ 1131, 5107 
West 2002); 38 C.F.R. § 3.303 (2006).

3.  Eye disability was not incurred in or aggravated by the 
veteran's active duty service, nor is any eye disability 
proximately due to or the result of the veteran's service-
connected headaches.  38 U.S.C.A. §§ 1131, 5107 West 2002); 
38 C.F.R. §§ 3.303, 3.310 (2006).

4.  The criteria for entitlement to a total disability 
evaluation based on individual unemployability due to 
service-connected disabilities have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 4.16 
(2006).

5.  The criteria for establishing entitlement to compensation 
benefits for additional disability of the feet claimed to be 
the result of a VA surgical procedure performed in November 
1991 are not met.  38 U.S.C.A. § 1151 (West 1991); 38 C.F.R. 
§ 3.358 (1996); VAOPGCPREC 40-97.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), is codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107 and 5126 (West 2002); see also 38 C.F.R. §§ 
3.102, 3.156(a), and 3.326(a) (2005).  Under the VCAA, VA has 
a duty to notify the claimant of any information and evidence 
needed to substantiate and complete a claim, and of what part 
of that evidence is to be provided by the claimant and what 
part VA will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R §§ 3.159(b)(1) (2005); 
Quartuccio v. Principi, 16 Vet.App. 183, 187 (2002).

The record shows that in a December 2004 VCAA letter, the 
appellant was informed of the information and evidence 
necessary to warrant entitlement to the benefits sought on 
appeal.  The appellant was also advised of the types of 
evidence VA would assist him in obtaining as well as his own 
responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet.App. 183 
(2002); Charles v. Principi, 16 Vet.App. 370 (2002).

The Board also notes that the December 2004 VCAA letter 
notified the appellant of the need to submit any pertinent 
evidence in the appellant's possession.  In this regard, the 
appellant was advised, at page 1, to send any evidence in his 
possession that pertains to his claim.  The Board concludes 
that the requirements of 38 C.F.R. § 3.159(b)(1) have been 
met.  The Board finds that all notices required by VCAA and 
implementing regulations were furnished to the appellant and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters.

The United States Court of Appeals for Veterans Claims' 
decision in Pelegrini v. Principi, 18 Vet.App. 112 (2004) 
held, in part, that a VCAA notice as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, in its September 2004 
remand, the Board noted that the veteran had not received 
sufficient VCAA notice from the AOJ.  The AOJ then took 
action to correct this defect by sending VCAA notice to the 
veteran in December 2004.  Thus, the Board finds that any 
defect with respect to the timing of the VCAA notice 
requirement was harmless.  Although the notice provided to 
the veteran in December 2004 was not given prior to the first 
AOJ adjudication of the claims, the notice was provided prior 
to readjudication of the claim by the AOJ in a February 2005 
supplemental statement of the case and the veteran's claim 
being returned to the Board for appellate review.  The 
contents of the notice fully complied with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The 
claimant has been provided with every opportunity to submit 
evidence and argument in support of his claim, and to respond 
to VA notices.  Therefore, to decide the appeal would not be 
prejudicial to the claimant.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 488.
        
In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate the claims, but there has been no notice of the 
types of evidence necessary to establish a disability rating 
or effective date for the disabilities on appeal.  Despite 
the inadequate notice provided to the appellant, the Board 
finds no prejudice to the appellant in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 
Vet.App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
appellant has been prejudiced thereby).   In that regard, as 
the Board concludes below that the preponderance of the 
evidence is against the appellant's claims, any questions as 
to the appropriate disability rating or effective date to be 
assigned are rendered moot. 

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record in this case includes 
service medical records, VA treatment records, private 
treatment records and VA examination reports.  The Board 
finds that the record as it stands includes adequate 
competent evidence to allow the Board to decide the case and 
no further action is necessary.  See generally 38 C.F.R. § 
3.159(c)(4).  No additional pertinent evidence has been 
identified by the claimant.   

With respect to the veteran's claims for eye disability, 
TDIU, and compensation under 38 U.S.C.A. § 1151 for 
additional disability of the feet, the veteran was afforded 
VA examinations in May 1996, April 1997, July 1997, September 
1997, January 2001, December 2002, March 2003, August 2004 
and January 2007.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4).   The examination reports obtained contain 
sufficient information to decide these issues on appeal.  See 
Massey v. Brown, 7 Vet.App. 204 (1994).  However, the Board 
notes that its September 2004 remand directed the RO to 
arrange a VA Social and Industrial Survey regarding the 
veteran's employment.  The RO scheduled the veteran for a 
vocational rehabilitation examination in December 2004 for 
which the veteran failed to report.  However, the veteran did 
report to VA examinations in January 2007, which offered 
opinions as to the whether the veteran was unemployable due 
to his service connected disabilities.  Both examiners noted 
that a social work assessment was not necessary in order to 
render an opinion.  Further, in its August 2003 remand, the 
Board instructed the RO to schedule the veteran for a VA 
examination to determine the etiology of the veteran's 
bilateral hearing loss and tinnitus.  It appears that VA 
examinations were scheduled in June 2003, March 2004 and 
April 2004.   The veteran cancelled the first examination and 
failed to appear at the other two examinations.  Since that 
time, the veteran has not contacted VA to reschedule the 
examination, nor has he offered any explanation as to why he 
did not attend the examination.  

When a veteran fails without good cause to report for a 
necessary VA examination requested by VA in conjunction with 
a claim, VA is not obliged to attempt to provide another.  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant, death of an 
immediate family member, etc.  38 C.F.R. § 3.655(a).  There 
is no legal or regulatory requirement that VA make further 
efforts to schedule an examination.  The consequence in this 
case of the veteran's failure without good cause to report 
for the VA examinations is that his claims for service 
connection for hearing loss and tinnitus, and entitlement to 
TDIU must be decided on the basis of the other relevant 
evidence on file.  38 C.F.R. 
§ 3.655(b).  While VA has a duty to assist the veteran in the 
development of his claim, the veteran has a duty to cooperate 
with VA.  See Wood v. Derwinski, 1 Vet.App. 190 (1991).  The 
Board finds that the RO has complied with the Board's August 
2003 and September 2004 remands.  See Stegall v. West, 11 
Vet.App. 268 (1998).  Thus, the Board concludes that VA has 
no remaining duty under the VCAA to provide a medical 
examination in conjunction with these issues.  

For all the foregoing reasons, the Board concludes that VA's 
duties to the claimant have been fulfilled with respect to 
the issues on appeal. 

II.  Service Connection Claims

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  38 
U.S.C.A. § 1131; 38 C.F.R. § 3.303.  That an injury occurred 
in service alone is not enough; there must be chronic 
disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Additionally, for veterans who have served 90 days 
or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
organic diseases of the nervous system, are presumed to have 
been incurred in service if manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. §§ 
1101, 1137; 38 C.F.R. §§ 3.307, 3.309.  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  In an October 4, 1995, 
opinion, VA's Under Secretary for Health determined that it 
was appropriate to consider high frequency sensorineural 
hearing loss an organic disease of the nervous system and 
therefore a presumptive disability.

Hearing Loss

The present appeal involves a claim of entitlement to service 
connection for hearing loss.  Service connection for impaired 
hearing is subject to 38 C.F.R. 
§ 3.385, which provides that impaired hearing will be 
considered to be a disability when the auditory threshold in 
any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 
40 decibels or greater; or when the auditory thresholds for 
at least three of the frequencies 500, 1000, 2000, 3000, or 
4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent. 

The Board acknowledges that the lack of any evidence that the 
veteran exhibited hearing loss during service is not fatal to 
his claim.  The laws and regulations do not require in 
service complaints of or treatment for hearing loss in order 
to establish service connection.  See Ledford v. Derwinski, 3 
Vet.App. 87, 89 (1992).  Instead, as noted by the United 
States Court of Appeals for Veterans Claims (Court):

[W]here the regulatory threshold requirements for 
hearing disability are not met until several years 
after separation from service, the record must 
include evidence of exposure to disease or injury 
in service that would adversely affect the auditory 
system and post- service test results meeting the 
criteria of 38 C.F.R. § 3.385....For example, if 
the record shows (a) acoustic trauma due to 
significant noise exposure in service and 
audiometric test results reflecting an upward shift 
in tested thresholds in service, though still not 
meeting the requirements for "disability" under 38 
C.F.R. § 3.385, and (b) post-service audiometric 
testing produces findings meeting the requirements 
of 38 C.F.R. § 3.385, rating authorities must 
consider whether there is a medically sound basis 
to attribute the post-service findings to the 
injury in service, or whether they are more 
properly attributable to intercurrent causes.

Hensley v. Brown, 5 Vet.App. 155, 159 (1993) (quoting from a 
brief of the VA Secretary).

The veteran's April 1978 entrance service examination showed 
no hearing abnormality.  A follow up audiological evaluation 
in June 1979 again showed that the veteran's hearing was 
within normal limits.  His service treatment records are 
silent with respect to any complaints of hearing problems.  
The Board notes that the veteran complained of a left ear 
infection in June 1978 and was diagnosed with otitis externa 
of the left ear.  The veteran's April 1981 service 
examination prior to discharge stated that the veteran's ears 
were clinically evaluated as normal as well as indicated that 
there was no hearing abnormality.  

Based on the evidence of record, the first post service 
medical evidence indicating a hearing disorder was a June 
1997 private Beltone audiogram.  The Board accepts that the 
June 1997 private audiological evaluation showed that the 
veteran met the requirements of 38 C.F.R. § 3.385 for hearing 
loss disability.  There is no further pertinent evidence of 
record.  The veteran was scheduled for VA audiological 
examinations in June 2003, March 2004 and April 2004 for 
which he failed to report.  Thus, the Board must base its 
decision on the evidence of record

The Board notes that the veteran was diagnosed with otitis 
externa of the left ear while in service.  However, the Board 
previously denied a claim for service connection for otitis 
externa in a March 2003 decision.  Thus, this issue is 
currently not on appeal.  

The Board is thus presented with an evidentiary record which 
does not show hearing loss during service or at the time of 
discharge from service.  Although the veteran does now suffer 
from a hearing loss disability, the first evidence indicating 
hearing loss was a June 1997 private medical record, which 
was 16 years after the veteran's separation from service.  As 
a result, there is no supporting evidence of a continuity of 
pertinent symptomatology.  Further, there is no competent 
medical evidence linking any current hearing loss to active 
duty service.  Moreover, as there is no evidence of 
sensorineural hearing loss within a year of discharge, the 
service incurrence of sensorineural hearing loss may not be 
presumed.  Thus, the preponderance of the evidence is against 
a finding that the veteran's hearing loss is related to his 
active duty service.  As a preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is not 
for application.  38 U.S.C.A. § 5107.  

Tinnitus

The veteran is also claiming entitlement to service 
connection for tinnitus.  Service medical records are silent 
with respect to any complaints of tinnitus or ringing in the 
ears.  The April 1981 service examination prior to discharge 
showed that the ears were evaluated as normal.  Again, the 
first post service medical evidence of tinnitus is the June 
1997 private audiological evaluation where the veteran 
complained of ringing or other unusual noises in his ears.  
As previously noted , the veteran failed to report for VA 
audiological examinations in June 2003, March 2004 and April 
2004.

Therefore, based on the evidence of record, the Board must 
conclude that service connection for tinnitus is not 
warranted.  There is no evidence of tinnitus while in 
service.  Further, it was 16 years after the veteran's 
separation from service before the first medical evidence of 
tinnitus so there is no supporting evidence of a continuity 
of pertinent symptomatology.  Further, there is no competent 
medical evidence linking tinnitus to active duty service.  
Thus, the preponderance of the evidence is against a finding 
that the veteran's tinnitus is related to his active duty 
service.  As a preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not for 
application.  38 U.S.C.A. § 5107. (West 2002). 

 Eye Disability

The veteran is also claiming entitlement to service 
connection for an eye disability.  In his February 1996 
claim, the veteran he contended that he had a bilateral eye 
due to an injury to his forehead while in service.  He stated 
that his eyes were very sensitive to light and that VA 
doctors had told him that he was "a prime candidate for 
glaucoma."  The veteran also contended in an October 1996 
statement that his eye disability is secondary to his 
service-connected headaches.  
When determining service connection, all theories of 
entitlement, direct and secondary, must be considered.  
Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004); 
see also Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 
2001).  
Service connection is warranted for a disability, which is 
proximately due to, or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310.  The Court has also 
held that service connection can be granted for a disability 
that is aggravated by a service-connected disability and that 
compensation can be paid for any additional impairment 
resulting from the service-connected disorder.  Allen v. 
Brown, 7 Vet. App. 439 (1995).  The Board also notes that a 
revised version of 38 C.F.R. § 3.310 became effective October 
10, 2006.  The revised version essentially provides that VA 
will not concede aggravation of a nonservice-connected 
disease or injury by a service-connected disease or injury 
unless the baseline level of severity is established by 
medical evidence.  However, the veteran's claim was filed 
prior to October 10, 2006, and the Board thus reviews the 
appeal under the pre-October 10, 2006, version which would 
appear to be more favorable to the veteran.  

The veteran's service medical records are negative for any 
injury or disease of the eyes.  However, a June 1978 service 
medical record does show that the veteran was hit between the 
eyes with an ammo box.  At the separation examination in 
April 1981, distant vision was reported as 20/20, 
bilaterally; an ophthalmoscopic examination showed cupping of 
the right eye fundus.  

At a VA eye evaluation in March 1994, the veteran stated that 
someone at Pearle Vision told him that he may have glaucoma. 
Visual acuity was 20/20, bilaterally. Applanation tonometry 
was 16 in each eye.  The impression was no evidence of 
glaucoma by nerve head appearance or by intraocular pressure.

In September 1994, an optometrist at Pearle Vision reported 
that she had examined the veteran in March 1994.  The 
examiner indicated that the veteran may have early signs of 
nerve damage associated with glaucoma, but that she did not 
diagnose the veteran with glaucoma, but rather recommended 
that the veteran be examined by an ophthalmologist.  However, 
as noted above, the March 1994 VA report indicated that there 
was no evidence of glaucoma by nerve head appearance or 
intraocular pressure at this time.  

At a VA eye examination in May 1996, the veteran stated that 
he had not had an actual injury to his eyes when he was hit 
with the ammo box.  On examination, no eye pathology was 
found.  Neither glaucoma nor photophobia was diagnosed.

In April 1997, the veteran was evaluated by a fee-based 
private ophthalmologist for a compensation and pension 
examination.  The veteran gave a history of borderline 
glaucoma, sometimes seeing double, tunnel vision, and 
floaters.  On examination, applanation tonometry was 15 in 
each eye; visual acuity was 20/25, bilaterally, with 
correction; the optic disks showed a healthy neuroretinal 
rim; the remainder of the examination was essentially 
unremarkable.  Although the examiner reported that he found 
no ocular pathology to explain the veteran's visual symptoms, 
he reported a diagnosis of borderline open angle glaucoma and 
stated that the veteran's symptoms were most likely due to 
the medication Gabapentin, which the examiner recommended 
that the veteran stop taking.  (Gabapentin was one of the 
medications VA physicians had prescribed as treatment for the 
veteran's service-connected headaches.)

VA treatment records during this period showed continuing 
complaints of double vision.  A private emergency room report 
in April 2000 showed that the veteran had a laceration of the 
left eyebrow and mild conjuctival abrasion of the left eye 
after being scratched by a dog.  

The Board remanded this issue in August 2000 for another VA 
examination.  On examination in January 2001, the veteran 
complained of crossing of the eyes and diplopia increasing 
over the past seven to nine years.  He also noted that he had 
some photopsias lasting approximately five to 10 seconds.  
Visual acuity without correction was 20/40 in the in the 
right and 20/25 in the left, and with correction, was 20/25 
in the right and 20/20 in the left.  On examination, the 
veteran had full visual fields on confrontation and full 
extraocular motility.  The veteran did not exhibit diplopia 
at that time.  The examiner stated that it did not appear 
that the veteran had any sequelae as a result of the head 
trauma in June 1978.   

Follow up VA treatment records are silent with respect to any 
treatment for any eye disability, except to list glaucoma, 
suspect, and conjunctivitis under past medical history.  The 
veteran was afforded a VA general medical examination in 
January 2007.  Examination of both eyes was normal.    

Initially, the Board notes that it is unclear whether the 
veteran actually has a current eye disability for VA 
purposes.  Nevertheless, the Board must conclude that service 
connection for eye disability is not warranted on a direct 
basis as there is no medical evidence linking any current eye 
disability to service, including the head injury he suffered 
in June 1978.  The January 2001 VA examination expressly 
stated that there was no additional disability as a result of 
the June 1978 head trauma.  Further, the post service 
evidence of record of any sort of eye disability was in March 
1994, 13 years after service so there is no supporting 
evidence of a continuity of pertinent symptomatology.  The 
Board recognizes that on his exit examination, right cupping 
of the fundus was noted.  However, post service medical 
evidence does not show that this disorder currently exists.  
Importantly, the January 2007 VA examination found that the 
right eye fundus was normal.  The Court has indicated that in 
the absence of proof of a present disability, there can be no 
valid claim for service connection.  Brammer v. Derwinski, 3 
Vet.App. 223 (1992).  Further, as there is no competent 
medical evidence that any current eye disability is 
proximately due or aggravated by the veteran's service-
connected headaches, service connection is also not warranted 
on a secondary basis.  A preponderance of the evidence is 
against the veteran's claim for eye disability.  As the 
preponderance of the evidence weighs against the claim, the 
benefit-of-the-doubt doctrine does not apply.  See 
38 U.S.C.A. § 5107(b).

III.  Total Rating Based on Individual Unemployability

The veteran is also seeking entitlement to a total rating 
based on individual unemployability (TDIU).  In order to 
establish service connection for a total rating based upon 
individual unemployability due to service-connected 
disabilities, there must be impairment so severe that it is 
impossible for the average person to follow a substantially 
gainful occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 3.340, 3.341, 4.16.  In reaching such a determination, the 
central inquiry is "whether the veteran's service connected 
disabilities alone are of sufficient severity to produce 
unemployability."  Hatlestad v. Brown, 5 Vet.App. 524, 529 
(1993).  Consideration may be given to the veteran's level of 
education, special training, and previous work experience in 
arriving at a conclusion, but not to his age or to impairment 
caused by nonservice-connected disabilities.  See 38 C.F.R. 
§§ 3.341, 4.16, 4.19.

VA regulations establish objective and subjective standards 
for an award of a total rating based on unemployability.  
When the veteran's schedular rating is less than total (for a 
single or combination of disabilities), a total rating may 
nonetheless be assigned when there are two or more 
disabilities, at least one disability is ratable at 40 
percent or more, and any additional disabilities result in a 
combined rating of 70 percent or more, and the disabled 
person is unable to secure or follow a substantially gainful 
occupation.  See 38 C.F.R. § 4.16(a).  A total disability 
rating may also be assigned on an extra-schedular basis, 
pursuant to the procedures set forth in 38 C.F.R. § 4.16(b), 
for veterans who are unemployable by reason of service-
connected disabilities, but who fail to meet the percentage 
standards set forth in section 4.16(a).

The veteran's service-connected disabilities are headaches, 
evaluated as 50 percent disabling; dysthymia, evaluated as 50 
percent disabling; and gastritis, evaluated as 10 percent 
disabling.  His current combined rating is therefore 80 
percent, effective November  2002.  See 38 C.F.R. § 4.25.  
The Board notes that the veteran filed his claim for TDIU in 
December 1996.  At the time the veteran filed his claim, he 
was service-connected for headaches, rated as 50 percent 
disabling and dysthymia, rated as 30 percent disability.  
Thus, from May 1996 to November 2002, the veteran's combined 
rating was 70 percent.  Id.  Thus, given that the veteran had 
at least one service-connected disability rated over 40 
percent and his combined rating was over 70 percent 
throughout the entire appeal period, the veteran has met the 
schedular requirements for a total disability rating based on 
individual unemployability due to service-connected 
disabilities under 38 C.F.R. § 4.16(a).

However, the Board must still determine whether the veteran's 
service-connected disabilities result in impairment so severe 
that it is impossible for the average person to follow a 
substantially gainful occupation.  The Board emphasizes that 
a total rating based on individual unemployability is limited 
to consideration of service-connected disabilities.  

A February 1995 VA examination showed that the veteran was 
employed as a truck driver and was able to hold his job.  He 
drove daily.  A January 1997 statement from his then employer 
showed that he was still employed and asked for no special 
treatment nor showed any problems in fulfilling his 
obligations as a driver.  A January 2001 VA examination 
showed that the veteran was still employed as a truck driver 
and had been since 1989.  

However, a December 2002 VA mental health examination stated 
that the veteran's dysthymia probably did contribute to his 
unemployability.  The veteran had occupational and social 
impairment with reduced reliability and productivity due to 
his symptoms.  He had impaired abstract thinking, motivation 
and mood as well as problems that affect his work and social 
relationships.  Further, a separate December 2002 VA 
examination performed by a physician's assistant found that 
when giving the veteran the benefit of the doubt and based on 
the subjective information provided concerning his headaches, 
the veteran was essentially, consequently unemployable on a 
physical and sedentary standpoint given his very chronic, 
persistent headaches.   

An August 2004 VA mental health examination stated that the 
veteran was capable of maintaining gainful employment.  With 
regard to his dysthymia in isolation, it would have a mild 
impact on his attention and concentration for task 
completion.  The veteran's productivity would be affected at 
a mild level given his slower pace.  

VA treatment records showed that the veteran continued to 
work at his job as an over the road truck driver during this 
period.  However, in an August 2004 TDIU application form 
submitted by the veteran, he indicated that he had quit 
working n August 2004.  

Given the conflicting medical evidence and statements 
concerning whether the veteran was currently employed, the 
Board remanded this issue in September 2004 and directed the 
RO to arrange a VA Social and Industrial Survey regarding the 
veteran's employment.  As discussed above, the RO scheduled 
the veteran for a vocational rehabilitation examination in 
December 2004 for which the veteran failed to report.  
However, the veteran did report to VA examinations in January 
2007, which offered opinions as to the whether the veteran 
was unemployable due to his service connected disabilities.  

The January 2007 VA mental health examination showed that the 
veteran was still employed as a truck driver.  The examiner 
provided that despite his depression, the veteran was a 
consistent worker who could work many hours per week.  The 
examiner opined that it would be an injustice to this veteran 
to indicate that he would be individually unemployable solely 
based on his dysthymia because it could make the dysthymia 
worsen and the prognosis worse.  A sense of identity and 
purpose is established in work for this veteran and taking 
that from him would at this time be problematic.  

The January 2007 VA examination for the veteran's service-
connected headaches and gastritis also showed that the 
veteran currently worked full time as an over the road truck 
driver.  The veteran indicated that he experienced migraine 
headaches and gastritis that could be incapacitating so he 
had to pull over and lie down until the symptoms abated.  
However, the veteran stated that there was no significant 
amount of time lost from work.  With regards to his 
gastritis, the veteran provided that he could have episodes 
that lasted a few hours.  He experienced pain and he felt 
incapacitated so he rested during these episodes, which could 
last six to eight hours.  The examiner opined that such 
incapacitating episodes could interfere with employability 
and performance of occupational duties.  The episodes could 
occur up to two times per month.  With regard to his 
headaches, the veteran described headaches that could also be 
incapacitating.  In addition to incapacitating migraine 
headaches, the veteran suffered from daily chronic headaches 
that could potentially decrease concentration and 
productivity regarding occupational duties.  The examiner 
noted that the veteran's headaches had significant affects on 
the veteran's usual occupation, and his occupational 
activities were impacted by decreased concentration and pain.  
The chronic daily headaches could decrease productivity and 
efficiency regarding occupations duties as well as daily 
living.  Migraine headaches can potentially affect all 
activities. 

Based on the medical evidence of record, the Board must 
conclude that a total disability rating based on individual 
unemployability is not warranted.  The evidence of record 
does not show impairment so severe that it is impossible for 
the average person to follow a substantially gainful 
occupation.  The Board recognizes that there is some medical 
evidence of unemployability.  Specifically, the December 2002 
VA examiner indicated that the veteran's dysthymia 
contributed to the veteran's unemployability.  Nevertheless, 
based on the evidence, the veteran has continually maintained 
employment as a truck driver up to the present.  Thus, the 
very fact that he is currently employed shows that he not 
unemployable.  Further, September 2004 and January 2007 VA 
mental health examinations clearly showed that the veteran's 
service-connected dysthymia did not make the veteran 
unemployable.  In fact, the January 2007 examiner went on to 
say that being unemployed would actually worsen the veteran's 
dysthymia.  Further, the December 2002 examiner only 
indicated that it contributed to his unemployability.  The 
examiner did not state that it was impossible for the veteran 
to follow a substantially gainful occupation.   

Further, the Board recognizes that the other January 2007 VA 
examination report indicated that the veteran's gastritis and 
headaches impacted his employability especially during 
incapacitating episodes and that daily headaches impacted his 
occupational activities by decreasing productivity and 
efficiency.  Nevertheless, again, even though the examiner 
acknowledged that the veteran's disabilities impacted his 
occupation, the examiner did not find that the disabilities 
resulted in impairment to the point where the veteran could 
not follow a substantially gainful occupation.  Moreover, the 
veteran indicated that he had not lost time from work due to 
this disabilities.  Lastly, the December 2002 VA examination 
indicated that the veteran was unemployable due to his 
headaches.  However, the Board finds that this examination 
has minimal probative value.  The examination report does not 
clearly report the veteran's employment history or current 
status of employment.  Further, the examiner does not offer 
any reasons and bases for his opinion except to rely on the 
veteran's own history.  Significantly,  the examiner was a 
physician's assistant; whereas, the examiners who performed 
the other VA examinations were all medical doctors, and, 
thus, have more medical training and expertise.  

Finally, the Board notes that the veteran's assertions 
concerning his unemployability alone are insufficient to 
support a grant of TDIU.  It is undisputed that a lay person 
is competent to offer evidence as to facts within his 
personal knowledge, such as symptoms.  However, without the 
appropriate medical training or expertise, a lay person is 
not competent to render an opinion on a medical matter, such 
as, in this case, whether the veteran's disabilities are so 
severe that he cannot follow a substantially gainful 
occupation.  See Espiritu v. Derwinski, 2 Vet. App. 292, 294-
95 (1991).  Hence, any lay assertions in this regard have no 
probative value.

Thus, a preponderance of the evidence is against a finding 
that the veteran is unemployable due to his service-connected 
disabilities and that entitlement to TDIU is warranted.  As 
the preponderance of the evidence weighs against the claim, 
the benefit-of-the-doubt doctrine does not apply.  See 
38 U.S.C.A. § 5107(b).  Should the severity of the veteran's 
service-connected disabilities increase in the future, the 
veteran may always advance another claim for individual 
unemployability.  

IV.  Compensation under 38 U.S.C.A. § 1151 for Disability of 
the Feet

Finally, the veteran is claiming entitlement to compensation 
under the provisions of 38 U.S.C.A. § 1151 for disability of 
the feet due to surgical treatment at the VA in November 
1991.  38 U.S.C.A. § 1151 provides that where a veteran shall 
have suffered an injury, or an aggravation of an injury, as 
the result of hospitalization, medical or surgical treatment, 
not the result of such veteran's own willful misconduct, and 
such injury or aggravation results in additional disability 
or in death, disability compensation shall be awarded in the 
same manner as if such disability, aggravation, or death were 
service-connected.

In Brown v. Gardner, 115 S.Ct. 552 (1994), the U.S. Supreme 
Court held that VA's interpretation of 38 U.S.C. § 1151 as 
encompassing only additional disability resulting from VA 
negligence or from accidents during treatment was incorrect.  
The Supreme Court found that the statutory language of 38 
U.S.C.A. § 1151 simply required a causal connection between 
VA hospitalization and additional disability, and that there 
need be no identification of "fault" on the part of VA.  The 
Supreme Court further found that the then implementing 
regulation, 38 C.F.R. § 3.358(c)(3) (1991), was not 
consistent with the plain language of 38 U.S.C.A. § 1151 with 
respect the regulation's inclusion of a fault or accident 
requirement.

However, the Supreme Court further held that not every 
"additional disability" was compensable.  The validity of the 
remainder of 38 C.F.R. § 3.358 was not questioned.  See 
Gardner, 115 S.Ct. 552, 556 n.3 (1994): "We do not, of 
course, intend to cast any doubt on the regulations insofar 
as they exclude coverage for incidents of a disease's or 
injury's natural progression, occurring after the date of 
treatment...VA's action is not the cause of the disability in 
those situations."

Simply put, the Supreme Court found that the statutory 
language of 38 U.S.C.A. 
§ 1151 merely required a causal connection between VA medical 
treatment and additional disability but that not every 
additional disability is compensable.

Thereafter, the Secretary of Veterans Affairs sought an 
opinion from the Attorney General of the United States as to 
the full extent to which § 1151 benefits were authorized 
under the Supreme Court's decision.  The requested opinion 
was received from the Department of Justice's Office of Legal 
Counsel on January 20, 1995.  In essence, the Department of 
Justice concluded " that the [Supreme] Court intended to 
recognize only a narrow exclusion [to the "no fault" rule], 
confined to injuries that are the necessary, or at most, 
close to certain results of medical treatment."

On March 16, 1995, amended VA regulations were published to 
conform to the Supreme Court's decision.  Section (c)(3) of 
38 C.F.R. § 3.358 was amended to remove the "fault" 
requirement that was struck down by the Supreme Court. 38 
C.F.R. § 3.358(c)(1) provides that "[i]t will be necessary to 
show that the additional disability is actually the result of 
such disease or injury or an aggravation of an existing 
disease or injury and not merely coincidental therewith."  
Further, 38 C.F.R. § 3.358(b)(2) provides that compensation 
will not be payable for the continuance or natural progress 
of disease or injuries.  38 C.F.R. § 3.358(c)(3) now provides 
that "[c]ompensation is not payable for the necessary 
consequences of medical or surgical treatment or examination 
properly administered with the express or implied consent of 
the veteran, or, in appropriate cases, the veteran's 
representative.  'Necessary consequences' are those which are 
certain to result from, or were intended to result from, the 
examination or medical or surgical treatment administered."

Under the new 38 C.F.R. § 3.358(c)(3), compensation is 
precluded where disability (1) is not causally related to VA 
hospitalization or medical or surgical treatment, or (2) is 
merely coincidental with the VA hospitalization or medical or 
surgical treatment, or (3) is the continuance or natural 
progress of diseases or injuries for which VA hospitalization 
or medical or surgical treatment was authorized, or (4) is 
the certain or near certain result of the VA hospitalization 
or medical or surgical treatment.  Where a causal connection 
exists, there is no willful misconduct, and the additional 
disability does not fall into one of the above-listed 
exceptions, the additional disability will be compensated as 
if service-connected.

Effective October 1, 1997, 38 U.S.C.A. § 1151, relating to 
benefits for persons disabled by treatment or vocational 
rehabilitation, was amended by Congress.  See section 422(a) 
of PL 104-204.  The purpose of the amendment is, in effect, 
to overrule the Supreme Court's decision in the Gardner case, 
which held that no showing of negligence is necessary for 
recovery under section 1151.  However, in an opinion from the 
VA General Counsel it was held that all claim for benefits 
under 38 U.S.C.A. § 1151 filed before October 1, 1997, such 
as the claim at issue, must be adjudicated under the 
provisions of 38 U.S.C.A. § 1151 as they existed prior to 
October 1, 1997.  VAOPGCPREC 40-97 (December 31, 1997).  The 
Board is bound in its decisions by the regulations of the 
Department, instructions of the Secretary, and the precedent 
opinions of the chief legal officer of the Department. 38 
U.S.C.A. § 7104(c) (West 1991).

In sum, the current version of 38 U.S.C.A. § 1151 does not 
apply in the instant case since the veteran's claim has been 
pending since before the change in the law. VAOPGCPREC 40- 
97.  The Board has applied the version of 38 U.S.C.A. § 1151 
(and the related regulation, 38 C.F.R. 3.358) in effect prior 
to the change.

In November 1991, the veteran underwent a bilateral 
bunionectomy with proximal metatarsal osteotomies.  The 
preoperative diagnosis was bilateral hallux valgus with 
metatarsus primus varus, right greater than left.  The 
surgery report showed that the veteran gave consent for the 
procedure and tolerated the procedure well without apparent 
complication.  Five weeks after surgery, it was noted that 
the veteran was doing well.  

The veteran filed his current claim in March 1997.  He was 
afforded a VA examination in July 1997.  The veteran claimed 
that since the surgery, he had continued difficulty with his 
feet, mainly numbness under the left great toe, pain with 
walking, difficulty with stooping and lack of mobility of the 
toes.  The veteran indicated that his toes do not bend as 
well since the surgery and that his gait had been altered due 
to the pain in his feet.  The veteran had pain on a daily 
basis and electrical shock sensations in the feet when 
walking on certain levels.  On examination, the examiner 
noted that the veteran feet were obviously malformed, with a 
long and thin appearance.  There was a loss of arch on the 
right foot, in particular.  Scars were noted on both feet 
between the first and second toes, over the dorsum of the 
foot, and medially over the first metatarsal phalangeal 
joint.  There  was tenderness to palpation of the first 
metatarsal phalangeal joint on the right foot, and somewhat 
on the left, but less so.  Peripheral pulses were intact and 
no peripheral edema present.  There was also pain with forced 
flexion and extension of the great toe at the metatarsal 
phalangeal joint.  The veteran walked with a somewhat halting 
gait, but appeared to be able to ambulate normally.  The 
impression was chronic foot pain resulting from bunion 
surgery, but the examiner commented that a podiatrist might 
be suited to render an opinion as to the precise nature of 
the veteran's difficulties.  A contemporaneous x-ray showed 
status post bilateral proximal first metatarsal osteotomies 
healed and minimal bilateral hallux valgus, greater on left. 

The RO requested that a podiatrist or an orthopedic 
specialist review the veteran's medical records and render an 
opinion.  Such opinion was rendered in September 1997.  
Medical records were reviewed and the history given by the 
veteran at the July 1997 VA examination was noted.  The 
doctor opined that the veteran did not have additional 
disability of the feet, but more likely than not simply 
aggravation of a previous condition.  The veteran was having 
marked discomfort in the feet prior to surgery and continued 
to have pain postoperatively.  The symptoms the veteran 
described were hard to justify on an anatomic basis.  Thus, 
the doctor felt that this was not an unnecessary consequence, 
but was simply an exacerbation of the previous problem.   

VA treatment records showed continuing complaints of chronic 
foot pain, and indicated that the veteran provided that since 
surgery, he favored his heels and stepped carefully.  He felt 
that things were ripping on the bottom of his feet.  
Significantly, a September 1999 VA treatment record indicated 
that x-rays showed early degenerative arthritic changes 
within his feet.  

In August 2000, the Board remanded this issue for 
clarification of the September 1997 opinion as to whether the 
November 1991 surgery resulted in additional disability of 
the feet. 

The veteran was afforded another VA examination in March 
2003.  A contemporaneous x-ray showed bilateral hallux valgus 
deformity; pes planar deformity bilaterally, plantar and 
posterior calcaneal enthesiophytes bilaterally.  Upon review 
of the x-ray, the examiner noted that the left foot showed 
evidence of previous medial ostectomy on the first 
metatarsal, but not other evidence of surgical procedures 
were noted on the x-ray.  The examiner also noted minimal 
degenerative joint disease.  The examiner stated that the 
veteran did demonstrate clinical and radiographic evidence of 
recurrence of his bunion deformities bilaterally.  One 
potential complication of the surgeries is the transfer of 
stress to other areas of the forefoot which can cause 
symptoms.  The veteran did demonstrate significant 
callosities on the other metatarsal head which would be 
consistent with this type of transfer stress.  The veteran 
does have limitation of motion in his great toes.  It is 
impossible to say whether this was a secondary effect of 
surgery or whether it was secondary to the natural history of 
the condition.  Regardless, this limitation of motion could 
be partially responsible for his inability to stand on his 
toes and could have some effect on his gait.  The veteran 
also demonstrated symptoms that could be consistent with a 
regional pain syndrome.  However, there was insufficient data 
from the past medical records to determine what the veteran's 
preoperative symptoms were.  Therefore, the examiner opined 
that he could not make an assessment on whether this was a 
complication of surgery.  Finally, the recurrence of the 
bunion deformity is a potential complication of surgery.  
Once again, the examiner stated that there was not enough 
data to determine whether surgery appropriately corrected his 
bunion deformity or whether this was just secondary to 
continued shoe wear and eventual return of the deformity.    

The determinative question with regard to this issue is 
whether there was additional disability as a result of the VA 
surgery.  Initially, the Board notes that the November 1991 
surgery report showed that the veteran gave implied consent 
for necessary consequences of the surgery.  A July 1997 VA 
examiner attributed the veteran pain to the VA surgery, but 
recommended a review by a foot specialist.  A subsequent 
September 1997 VA opinion by a foot specialist indicated that 
the veteran did not have any additional disability of the 
feet, but rather aggravation of his previous condition.  As 
it was unclear from this opinion as to whether the natural 
progression of the disability or the surgery aggravated the 
veteran's previous condition, he was afforded another VA 
examination on remand.  However, the March 2003 examiner 
indicated that there was insufficient data to determine 
whether the veteran's symptoms were aggravated by surgery or 
just secondary to continued shoe wear and eventual return of 
the deformity.  Thus, although the medical question presented 
in this case has been addressed by two VA foot specialists, 
there is still no competent medical evidence of record to 
show that any disability of the feet was caused or aggravated 
by the November 1991 surgery.  

The September 1997 opinion might be viewed as being against a 
finding that the veteran has a current disability of the feet 
that was either caused or aggravated by VA treatment.  
However, the September 1997 opinion is not entirely clear.  
An attempt to clarify the September 1997 opinion resulted in 
a March 2003 examiner stating that there was not enough data 
to render an opinion.  The Board reads the March 2003 opinion 
as essentially stating that the question of additional 
disability due to VA surgery cannot be answered without 
resort to speculation.  The Board observes here that medical 
opinions, which are speculative cannot be used to support a 
claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993); 
Beausoleil v. Brown, 8 Vet. App. 459, 462 (1996); Libertine 
v. Brown, 9 Vet. App. 521, 523 (1996).   

The Board's evaluation of the competent evidence in this case 
is that the veteran had a disability of the feet prior to VA 
surgery and has had a disability of the feet after such 
surgery.  The Board's view of the medical evidence is that 
the degree of the post-service foot symptomatology was not 
higher than the degree of pre-service symptomatology.  At any 
rate, this is a medical question and despite efforts by VA to 
obtain clarification, medical specialists have been unable to 
determine whether there is additional disability of the feet 
due to the surgery or whether the post-surgery disability 
picture is merely a continuation of or natural progression of 
the pre-surgery disability.  In short, in the present case 
there is no approximate balance of competent positive and 
negative evidence to otherwise support a finding of 
additional disability.  38 C.F.R. § 3.102.  The competent 
evidence is to the effect that the question of additional 
disability cannot be answered without resort to speculation, 
and the benefit sought cannot be granted based on 
speculation.  Based on the record, the Board must conclude 
that compensation for disability of the feet pursuant to the 
provisions of 38 U.S.C.A. § 1151 is not warranted.  


ORDER

The appeal is denied as to all issues. 



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


